DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to claims filed on 9/20/2021. Claims 1 and 5 have been amended. Claims 1-7 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Thomas Negley (Reg. no. 70,362) on 9/23/2021.

IN THE CLAIMS:
Please amend claim 5.



receiving a television (TV) broadcast signal including a first frame and a second frame from a transmitting apparatus;
demodulating data of a first codeword included in the first frame to generate first values; 
demodulating data of a second codeword included in the second frame to generate second values; 
inserting predetermined values;
if the mode is a predetermined mode among the plurality of modes, adding third values among the first values and the inserted values to fourth values among the first values and the inserted values and adding fifth values among the second values to sixth values among the first values and the inserted values; and
decoding the added values and remaining values among the first values and the inserted values based on a low density parity check (LDPC) code to generate output bits corresponding to the TV broadcast signal,
wherein if a mode of the transmitting apparatus is the predetermined mode, the first codeword is based on remaining parity bits after puncturing one or more parity bits from parity bits generated based on information bits, and repetition parity bits selected from the generated parity bits, and the second codeword is based on one or more parity bits selected among the repetition parity bits and the generated parity bits,
wherein a number of the selected one or more parity bits is calculated based on a number of the repetition parity bits,

wherein the fifth values correspond to the selected one or more parity bits, 
wherein the predetermined values correspond to the punctured parity bits, and
wherein the second frame is received prior to the first frame.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Jeong et al. (20130055051) discloses an invention that is based on a Digital Video Broadcasting the 2nd Generation Terrestrial (DVB-T2) system,  encoder outputs encoded bits generated by encoding information word bits, performs LDPC-encoding to generate an LDPC codeword, Layer-1 signaling bits are transmitted through a frame 702, a first parity 710 generated for signaling bits is transmitted through the frame 702 together with the signaling bits,  controller determines A and B according to the number of input information bits (or the number of signaling bits) for transmission at the transmission end of the broadcasting/communication system, and provides the determined A and B to the puncture, a first parity 710 generated for signaling bits is transmitted through the ith frame 702, together with the signaling bits, the transmission end determines whether to select (A1, B1) or (A2, B2) according to the input information bit length using Equations (7) and (8), puncturer punctures codeword provided from the encoder, the parity bits generated with respect to the signaling bits, which are the input information bits, can be transmitted in a distributed 
Myung et al. (20090217130, noted in IDS 7/20/2020) discloses a transmission apparatus generating an existing shortened/non-shortened DVB-S2 LDPC codeword in which the transmission apparatus determines puncturing parity bits according to a transmission modulation scheme and applies puncturing to all parity bits. Thereafter, the transmission apparatus transmits bits except for the punctured bits.

However, with respect to independent claim 1, and similarly claim 5, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “appending one or more bits of the generated parity bits by repetition between the information bits and the generated parity bits, if the mode is a predetermined mode among the plurality of modes”, “puncturing one or more parity bits of the generated parity bits”, and “generating a TV broadcast signal based on a first frame and a second frame, wherein the first frame includes the additional parity bits, 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-7 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111